Citation Nr: 1314966	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a right ankle disability. 

2. Entitlement to service connection for headaches to include as secondary to, or aggravated by, the service connected tinnitus and hearing loss. 

3. Entitlement to an initial compensable rating for hearing loss. 

4. Entitlement to an initial rating greater than 10 percent for tinnitus, to include on an extra-schedular basis. 

5. Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to May 1967.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  A March 2008 rating decision denied service connection for a right ankle disability, granted service connection for hearing loss with a noncompensable rating, and granted service connection for tinnitus with a ten percent rating.  A September 2008 rating decision denied service connection for headaches, and continued the ratings for hearing loss and tinnitus. 

The March 2008 rating decision addressed the issue of service connection for a right ankle disability as a claim to reopen a previously denied right foot disability.  However the Board finds that the Veteran's January 2008 claim for service connection for right ankle to be just that, a separate new claim for a right ankle, and will be adjudicated as such.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims for purposes of VA benefits).

Subsequent to the appeal, a June 2011 rating decision denied individual employability which was not appealed.  However, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here the Veteran contends that he is unemployable due to his tinnitus as his tinnitus is so severe that it presents a safety problem for the type of work he does.  In consideration of the Veteran's statement, and that a subsequent rating decision has granted service connection for anxiety secondary to tinnitus, with a currently assigned 50 percent rating, the claim for TDIU is considered part of the claim for an increased rating for tinnitus. 

The issues of service connection for headaches, to include as secondary to or aggravated by tinnitus; service connection for a right ankle disability and an increased rating for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing loss measured Level I in the right ear and Level II in the left ear at the most impaired.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

A January 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in March 2011.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in February 2008, June 2009, and May 2011; 
the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Increased Ratings

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85. 

The noncompensable evaluation for bilateral hearing loss was assigned under Diagnostic Code 6100.  

Under the rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

The Veteran contends that his hearing loss is worse than the noncompensable rating assigned.  

At a February 2008 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
20
30
65
31
98
I
LEFT
10
25
65
70
43
94
II


At a March 2009 private audiology evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
40
40
50
70
50
92
I
LEFT
35
45
70
80
58
96
II


At a June 2009 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
35
40
65
43
94
I
LEFT
35
40
55
75
51
94
I


At a February 2010 VA audiology evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
35
50
70
46
94
I
LEFT
30
40
55
75
50
94
I

Under Table VI the VA and private examinations result in Level I hearing acuity for the right ear and Level II for the left ear at the most impaired which results in a noncompensable rating under Table VII. 38 C.F.R. §§ 3.383, 4.85(h).  

The provisions of 38 C.F.R. § 4.86 pertaining to exceptional patterns of hearing loss are not for application as the requirements have not been met. 

The Veteran is competent to report his symptomatology, to include difficulty hearing talking due to ringing in his ears.  However his opinion that the rating should be compensable is outweighed by the audiological examinations conducted by multiple medical professionals, the results of which reveal a noncompensable rating for bilateral hearing loss.  It is important to note that the Veteran is in receipt of a separate compensable rating for tinnitus.  The vast majority of his current complaints concern that disability rather than the service-connected hearing loss disability.  

In sum, the audiometric test results do not provide a basis for a compensable rating for bilateral hearing loss at any time during the appeal period.   

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating for bilateral hearing loss is not warranted.

Extraschedular

Finally, the Board has considered whether the hearing loss disability warrants consideration on an extra-schedular basis.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran's complaints associated with bilateral hearing loss include difficulty hearing speech.  He has not shown how such causes occupational or social impairment not contemplated by the rating criteria.  Accordingly, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss. 

In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for bilateral hearing loss is denied. 


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.

Ankle and Headaches 

In disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is evidence of a current right ankle disability.  Here, a September 2012 x-ray found there to be chronic changes, evidence of an injury and treatment in service, and an indication that the Veteran's current right ankle disability may be associated with service.  The medical evidence of record is insufficient to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79.  Therefore a medical examination to address the Veteran's right ankle disability is necessary and remand is required.

The Veteran contends that his service connected tinnitus has caused his headache disorder.  The Veteran is competent and credible to report persistent or recurrent symptoms of a disability such as headaches.  There is no evidence addressing whether the Veteran's tinnitus has caused any such headache disorder.  The medical evidence of record is insufficient and a medical examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79.

Tinnitus  

The Veteran is currently assigned the highest, 10 percent, rating for recurrent tinnitus.  The Board finds that the schedular criteria does not reasonably describe the Veteran's disability level and symptomatology.  The Veteran's tinnitus presents an exceptional disability picture based upon its interference with the Veteran's ability to sleep, and extreme negative impact on his personal and now nonexistent occupational life.  As an exceptional disability picture exits, the matter is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether to assign an extraschedular rating.  Remand for referral for consideration of an additional rating under the extraschedular criteria, 38 C.F.R. § 3.321(b), is warranted and discussed below. 

IU 

In light of the referral for extraschedular rating for tinnitus the claim for TDIU cannot be adjudicated until the potential extraschedular rating is determined as any higher rating will also determine whether the TDIU claim is assessed under 38 C.F.R. § 4.16(a) or 38 C.F.R. § 4.16(b).  

If the threshold schedular criteria for a total disability rating under 38 C.F.R. § 4.16(a) is not currently met, assessment under 38 C.F.R. § 4.16(b) is required.  
The evidence of record suggests that the Veteran is unemployable due to his service connected tinnitus and psychiatric disability.  

If the Veteran does not meet the requirements under 38 C.F.R. § 4.16(a), for TDUI consideration, in light of the above the Board believes consideration should be given in this case under 38 C.F.R. § 4.16(b) 

The Board finds that there is evidence to suggest that the Veteran is unemployable due to his service connected disabilities, and therefore the Board is remanding the case for referral to the Director of Compensation Services for extraschedular consideration.  The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ankle examination. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to provide a diagnosis of the Veteran's current right ankle disability. 

The examiner is to opine as to whether it is as likely as not that the Veteran's current right ankle disability was incurred in service or is related to any incident in service. 

A complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Schedule the Veteran for a VA headache examination. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to provide a diagnosis of the Veteran's current headache disorder, if any. 

The examiner is to opine as to whether it is as likely as not that the Veteran's current headache disorder, if any, was either (1) caused by his service connected tinnitus or psychiatric disorder; or (2) aggravated by his service connected tinnitus or psychiatric disorder. 

A complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Address the issue of extraschedular rating for tinnitus. Refer the Veteran's claim for increased rating to the Director of VA's Compensation Services for extraschedular consideration for tinnitus alone under 38 C.F.R. § 3.321(b). 

4. Address the issue of TDIU on a schedular or extra-schedular basis.  Following the above development, if the combined ratings of the service connected disabilities do not meet the criteria identified in 38 C.F.R. § 4.16(a), for consideration of TDIU, submit the claim of entitlement to TDIU to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b) (it is important for the AMC/RO to understand that this may not be necessary in this case as the Veteran is already at 50% for his psychiatric disorder).  Prior to submission of the claim to the Director, Compensation and Pension Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  Submit that statement, along with the Veteran's claims file and VA Vocational Rehabilitation file to the Director of VA's Compensation and Pension Service 

5. If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


